             Case 4:20-cv-07388-JSW Document 48 Filed 02/10/21 Page 1 of 5




 1 MICHAEL D. GRANSTON
   Deputy Assistant Attorney General
 2
   LESLEY FARBY
 3 Assistant Branch Director
   Civil Division
 4
   VINITA B. ANDRAPALLIYAL
 5 Trial Attorney
   United States Department of Justice
 6 Civil Division, Federal Programs Branch
   P.O. Box 868
 7 Washington, DC 20530
   Tel: (202) 305-0845
 8 Fax: (202) 616-8470
   E-mail: Vinita.b.andrapalliyal@usdoj.gov
 9
   Attorneys for Defendants
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14
     NATIONAL FAIR HOUSING ALLIANCE;    )           Case No. 3:20-cv-07388-JSW
15   FAIR HOUSING ADVOCATES OF          )
     NORTHERN CALIFORNIA; AND           )
16                                      )
     BLDS, LTD D/B/A BLDS, LLC;         )
17                                      )
            Plaintiffs,                 )
18                                      )
        v.                              )
19                                      )           DEFENDANTS’ NOTICE OF MOTION;
     MATT AMMON, ACTING SECRETARY OF )              MOTION FOR A 60-DAY STAY OF CASE
20   THE U.S. DEPARTMENT OF HOUSING AND )           DEADLINES
     URBAN DEVELOPMENT, IN HIS OFFICIAL )
21   CAPACITY; AND                      )           Date: March 12, 2021
     U.S. DEPARTMENT OF HOUSING AND     )           Time: 9:00 AM
22   URBAN DEVELOPMENT,                 )           Place: Oakland, CA
                                        )           Judge: Hon. Jeffrey White
23                                      )
            Defendants.                 )
24

25
             NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS FOR 60 DAYS
26
           PLEASE TAKE NOTICE that on March 12, 2021 at 9:00 a.m., or as soon thereafter as the
27
     matter may be heard, Defendants United States Department of Housing and Urban Development and
28

     DEFENDANTS’ MOTION FOR A STAY CASE NO. 3:20-CV-07388-JSW
                Case 4:20-cv-07388-JSW Document 48 Filed 02/10/21 Page 2 of 5




 1 Matt Ammon, 1 in his official capacity as Acting Secretary of Housing and Urban Development

 2 (“HUD”) hereby move the Court for a 60-day stay of proceedings in this action, for the reasons more

 3 fully set forth in the following Memorandum of Points and Authorities.

 4                             MEMORANDUM OF POINTS AND AUTHORITIES

 5 I.       PRELIMINARY STATEMENT

 6          Defendants request a 60-day stay of proceedings while HUD reconsiders the rule that Plaintiffs

 7 challenge in this case. The effective date of the rule at issue has been stayed by another court and

 8 Defendants do not seek to lift that stay. Further, the President has issued a memorandum directing HUD

 9 to review this specific rule, and Defendants have begun their administrative review of the rule but
10 require additional time to complete that process and determine next steps. As a result, this Court may not

11 have to decide Plaintiffs’ claims and Plaintiffs will not be prejudiced in the meantime. It therefore makes

12 little sense to proceed with litigation at this time, and principles of judicial economy favor a stay.

13 II.      BACKGROUND

14          In this lawsuit, Plaintiffs challenge Defendants’ issuance of a final rule, HUD’s Implementation

15 of the Fair Housing Act’s Disparate Treatment Standard, 85 Fed. Reg. 60288 (Sept. 24, 2020) (“2020

16 Rule”), under the Administrative Procedure Act, 5 U.S.C. §§ 701, et seq See Compl., ECF No. 1.

17 Defendant’s response to Plaintiffs’ Complaint is currently due by February 16, 2021. Order, ECF No.

18 47.

19          On October 25, 2020, the United States District Court for the District of Massachusetts stayed

20 the effective date of the 2020 Rule. Mass. Fair Hous. Ctr. v. United States Dep’t of Hous. & Urban

21 Dev., No. CV 20-11765-MGM, 2020 WL 6390143 (D. Mass. Oct. 25, 2020). On December 23, 2020,

22 the Defendants filed a Notice of Appeal of that decision; however, on February 9, 2021, Defendants

23 filed a motion to voluntarily dismiss their appeal and do not seek to lift the stay in the Massachusetts

24 court during the pendency of that case.

25          On January 26, 2021, President Biden issued a Presidential Memorandum that instructed that

26

27          1
              In accordance with Federal Rule of Civil Procedure 25(d), Matt Ammon in his official capacity
     as Acting Secretary of Housing and Urban Development is hereby substituted for his predecessor.
28

     DEFENDANTS’ MOTION FOR A STAY CASE NO. 3:20-CV-07388-JSW
               Case 4:20-cv-07388-JSW Document 48 Filed 02/10/21 Page 3 of 5




 1 HUD

 2                     shall also, as soon as practicable, take all steps necessary to examine the
                       effects of the September 24, 2020, rule entitled “HUD’s Implementation
 3                     of the Fair Housing Act’s Disparate Impact Standard” (codified at part 100
                       of title 24, Code of Federal Regulations), including the effect that
 4                     amending the February 15, 2013, rule entitled “Implementation of the Fair
                       Housing Act’s Discriminatory Effects Standard” has had on HUD’s
 5                     statutory duty to ensure compliance with the Fair Housing Act. Based on
                       that examination, the Secretary shall take any necessary steps, as
 6                     appropriate and consistent with applicable law, to implement the Fair
                       Housing Act’s requirements that HUD administer its programs in a
 7                     manner that affirmatively furthers fair housing and HUD’s overall duty to
                       administer the Act (42 U.S.C. 3608(a)) including by preventing practices
 8                     with an unjustified discriminatory effect.

 9
     Redressing Our Nation’s and the Federal Government’s History of Discriminatory Housing Practices
10
     and Policies, 86 FR 7487 (published Jan. 29, 2021). HUD is already actively considering its path
11
     forward in implementing the Presidential directive.
12
     III.   ARGUMENT
13
            This Court has the inherent authority to “control the disposition of the causes on its docket with
14
     economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,
15
     254 (1936). That broad discretion includes the “power inherent in every court to control the disposition
16
     of the causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”
17
     United States v. W. Elec. Co., 46 F.3d 1198, 1207 n.7 (D.C. Cir. 1995); see also Lockyer v. Mirant
18
     Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (A district court “has discretionary power to stay
19
     proceedings in its own court.”). Three factors guide the court’s discretion. First, a court assesses how a
20
     stay will (or will not) promote judicial economy, “measured in terms of the simplifying or complicating
21
     of issues, proof, and questions of law.” Id. at 1110. Second, a court considers the harm that may result if
22
     the stay is granted. Id. Third, a court weighs the possible hardship to the movant if the case is permitted
23
     to proceed. Id.
24
            The interests of efficiency and judicial economy make it appropriate for this Court to enter a 60-
25
     day stay. HUD is actively reconsidering whether the challenged 2020 Rule furthers fair housing and
26
     prevents unjustified discriminatory housing effects, which goes to the heart of Plaintiffs’ claims. See
27
     Compl. ¶¶ 1–16. Courts frequently grant stays pending resolution of proceedings that may “bear upon
28

     DEFENDANTS’ MOTION FOR A STAY CASE NO. 3:20-CV-07388-JSW
                Case 4:20-cv-07388-JSW Document 48 Filed 02/10/21 Page 4 of 5




 1 the case,” because a stay is most “efficient for [the court’s] own docket and the fairest course for the

 2 parties.” Levya v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). HUD requires

 3 sufficient time determine how to proceed on this important issue, especially where new leadership for

 4 the agency is still arriving, and so requests a sixty-day stay to engage in the administrative process to

 5 implement the Presidential directive. Defendants propose to update this Court on the expected timing of

 6 any further government action and any next steps in this case by filing a status report at the end of that

 7 sixty-day period.

 8          Further, Plaintiffs will not be prejudiced by the proposed stay in this case. The Massachusetts

 9 District Court’s stay of the 2020 Rule’s effective date remains in effect and Defendants commit to not
10 seeking to lift that stay during the pendency of any stay in this case.

11          Finally, Defendants would be harmed in the absence of the stay. HUD would have to litigate

12 over the 2020 Rule while simultaneously reviewing its effects and potentially making changes to it,

13 thereby expending unnecessary resources and hampering its ability to expeditiously carry out the

14 Presidential directive. See, e.g., Fed. Trade Comm’n v. Lending Club Corp., No. 18-CV-02454-JSC,

15 2020 WL 4898136, at *3 (N.D. Cal. Aug. 20, 2020) (A stay was appropriate where continuing with

16 litigation would “needlessly burden [the defendant] only to possibly have the entire enterprise

17 mooted . . . .”).

18          Counsel for Defendants conferred with counsel for Plaintiffs before filing this motion. Counsel

19 for Plaintiffs oppose a 60-day stay but consent to a 30-day stay. 2

20 IV.      CONCLUSION

21          For the foregoing reasons, Defendants respectfully request a 60-day stay of the case deadlines.

22

23

24

25

26

27          2
           Because leadership at HUD is still arriving on board, Defendants require more than 30 days to
28 determine  the best way to proceed in implementing the Presidential directive and completing HUD’s
   review of the 2020 Rule.
     DEFENDANTS’ MOTION FOR A STAY CASE NO. 3:20-CV-07388-JSW
             Case 4:20-cv-07388-JSW Document 48 Filed 02/10/21 Page 5 of 5




 1         Date: February 10, 2021                Respectfully submitted,

 2                                                MICHAEL D. GRANSTON
                                                  Deputy Assistant Attorney General
 3
                                                  LESLEY FARBY
 4                                                Assistant Branch Director
                                                  Civil Division
 5
                                                  /s/ Vinita B. Andrapalliyal
 6                                                VINITA B. ANDRAPALLIYAL
                                                  Trial Attorney
 7                                                United States Department of Justice
                                                  Civil Division, Federal Programs Branch
 8                                                P.O. Box 868
                                                  Washington, DC 20530
 9                                                Tel: (202) 305-0845
                                                  Fax: (202) 616-8470
10                                                E-mail: Vinita.b.andrapalliyal@usdoj.gov

11                                                Attorneys for Defendants

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ MOTION FOR A STAY CASE NO. 3:20-CV-07388-JSW
